Citation Nr: 9934964	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  93-03 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from October 1967 
to October 1969.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held at 
the RO in February 1993 before a Member of the Board.  A 
transcript of the hearing is of record.  The Board Member, 
who conducted the hearing, left the Board during the pendency 
of the appeal, and the appellant was advised of his right to 
another Board hearing by letter dated September 2, 1999.  He 
did not respond to the letter within the prescribed period.  


FINDING OF FACT

A low back disability had its onset in service.


CONCLUSION OF LAW

A low back disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

No pertinent abnormalities were noted on a preentrance 
physical examination performed in May 1967.  Service medical 
records are negative for complaints or findings of any low 
back abnormalities nor were there any recorded episodes of 
back trauma.  An examination in September 1969 for service 
separation showed that the spine and musculoskeletal system 
were normal.

An original claim for service connection for a low back 
disability was received in June 1991.  The veteran dated the 
onset of severe back sprain to 1968 while serving aboard 
ship.

A hearing was held at the RO in February 1993 before a Member 
of the Board.  In testimony, the veteran related that he had 
injured his lower back in service while repairing boilers and 
was taken to sickbay where he was treated by a medical 
corpsman.  He stated that he had experienced muscle spasm and 
difficulty bending and straightening his back throughout the 
years since service.  

No postservice medical evidence was associated with the 
claims folder prior to the report of a VA examination 
performed in June 1997.  The veteran related that he had 
injured his lumbosacral spine while on board an aircraft 
carrier in 1967.  He stated that he was taken to sickbay; 
that he was advised that he had severe lumbosacral sprain; 
and that he was treated with bedrest and analgesic 
medication.  He remarked that, over the years, he had 
experienced multiple episodes of low back pain.  Clinical 
inspection of the lumbosacral spine was performed, including 
range of motion studies.  X-ray examination was also 
performed.  The diagnoses were degenerative joint disease; 
and chronic lumbosacral strain.


A September 1997 addendum from the VA examiner was added to 
the record.  In that addendum, the examiner stated that he 
had reviewed the veteran's claims folder at the time of the 
examination.  It was the examiner's assessment that it 
appeared that the nature of the veteran's injury was a 
chronic lumbosacral strain with degenerative joint disease.  
Further, the examiner stated that it would appear that the 
etiology of the current low back disability was attributable 
to service when the veteran sustained an injury to his 
lumbosacral spine while aboard an aircraft carrier in 1967.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

A VA examination was performed in June 1997, pursuant to a 
Board remand which sought medical opinion about the etiology 
any low back disorder which the veteran might now have.  The 
examiner determined that the veteran's current low back 
disability was attributable to inservice trauma.  The 
assessment was reached after the examiner had noted the 
veteran's history and had recorded current clinical findings; 
further, the examiner stated that the claims folder had been 
reviewed.  

The VA examiner's report is not based simply on an 
unqualified acceptance of the veteran's history of inservice 
low back trauma and postservice persistence of low back 
symptoms.  Rather, the examiner's assessment is filtered by 
medical judgment, informed by claims folder review and 
examination findings.  There is no medical evidence in the 
record to contradict the examiner's assessment.  The Board 
notes that VA adjudicators may consider only independent 
medical evidence to support their findings; they may not rely 
on their own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  The preponderance of the 
evidence now of record is in the appellant's favor, and 
service connection is granted for a low back disability on 
the basis of service incurrence.


ORDER

Entitlement to service connection for a low back disability 
is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

